 
 
IA 
112th CONGRESS
1st Session
H. J. RES. 47 
IN THE HOUSE OF REPRESENTATIVES 
 
March 8, 2011 
Ms. Baldwin (for herself, Mr. Andrews, Ms. Speier, Mr. Gutierrez, Mr. Ellison, Ms. Wasserman Schultz, Ms. Pingree of Maine, and Ms. Wilson of Florida) introduced the following joint resolution; which was referred to the Committee on the Judiciary
 
JOINT RESOLUTION 
Removing the deadline for the ratification of the equal rights amendment. 
 
 
That notwithstanding any time limit contained in House Joint Resolution 208 of the Ninety-second Congress, second session, the article of amendment proposed to the States in that joint resolution shall be valid to all intents and purposes as part of the Constitution whenever ratified by three additional States. 
 
